Sub-Item 77O Rule 10f-3 Transaction DREYFUS MANAGER FUNDS II - Dreyfus Balanced Opportunity Fund On August 3, 2010, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased $290,220 of a corporate bond issued by Metlife (CUSIP No.: 59156R108) (the "Bonds") at a purchase price of $42 per unit. The Bonds were purchased from an underwriting syndicate of which BNY Mellon Capital Markets, an affiliate of the Fund, was a member. BNY Mellon Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: BNY Mellon Capital Markets Deutsche Bank Securities Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on December 14, 2010.
